         Case 1:20-cv-05768-KPF Document 8 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALEXIA FRASER,

                           Plaintiff,

                    -v.-                             20 Civ. 5768 (KPF)

SCHINDLER ELEVATOR                                         ORDER
CORPORATION,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      There is currently an initial pretrial conference scheduled in this action

for September 17, 2020, at 2:30 p.m. Given the ongoing pandemic, the Court

believes it wise for the conference to take place telephonically. The Court

therefore CONVERTS the scheduled conference to a telephonic conference. The

dial-in instructions are as follows: At 2:30 p.m. the parties will dial (888) 363-

4749 and enter access code 5123533. Please note, the conference will not be

available prior to 2:30 p.m.

      SO ORDERED.

Dated: September 11, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
